UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRA LINELL MARTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge.    (4:08-cr-00018-JLK-RSB-1; 4:12-cv-80483-JLK-
RSB)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ira Linell Martin, Appellant Pro Se.     Ronald Andrew Bassford,
Assistant United States Attorney, Jennifer S. DeGraw, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ira Linell Martin seeks to appeal the district court’s

order    dismissing,       as    untimely    filed,      his     28    U.S.C.A.    § 2255

(West Supp. 2012) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)              (2006).            A      certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this     standard        by     demonstrating        that

reasonable    jurists           would    find     that    the         district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief     on        procedural       grounds,       the     prisoner      must

demonstrate    both    that        the    dispositive         procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Martin has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3